LEVIN H. CAMPBELL, Circuit Judge
(concurring).
I agree with the result, but the tone of the court’s opinion leaves me uneasy. By emphasizing the “importance” of the instant case and then dealing with such collateral questions as whether the intent requirement of Washington v. Davis applies to Title VII cases, and the duty of courts not to defer unduly to universities’ personnel policies, an impression is generated that this circuit may endorse the use of a sword rather than a scalpel in cases of this delicate nature. In my view the instant case gives rise to no issue of first impression nor does it require taking a philosophical stance on the importance of women’s rights vis a vis those of a university administration. The question is mainly the traditional one of whether the district court’s findings in a close case were clearly erroneous. As they were not, we properly affirm.
My reason for eschewing my brothers’ more fulsome approach is my fear that it detracts from what I believe to be the central issue in all such cases as this — the need for the most objective, sensitive fact-finding humanly possible. Fact-finding biased in either direction can lead to socially harmful results: harm to the woman who is discriminated against without redress; harm, on the other hand, to a university and its students, and to more qualified applicants, if a lifetime job or promotion is conferred by the court upon a woman who would have been passed over had she been a male. All that a court says in the occasional sex-discrimination case that reaches it sets the pattern for myriad out-of-court dispositions. It behooves us to make clear that Title VII requires courts to be unflinching in upholding both the rights of the victims of sex discrimination and the right of universities and other employers to make sex blind discretionary decisions — even if a woman sometimes loses out. See, e. g., Hochstadt v. Worcester Foundation for Experimental Biology, 545 F.2d 222 (1st Cir. 1976).